Title: From Thomas Jefferson to Ferdinand Grand, 4 April 1790
From: Jefferson, Thomas
To: Grand, Ferdinand



Dear Sir
New York Apr. 4. 1790.

Our government having thought proper to dispose otherwise of my services than I had expected, instead of paying my respects to you in person, I have to perform the less pleasing office of writing you a letter of Adieu, thanking you, as I do sincerely, for all the kindnesses and attentions you were so good as to exercise towards me during my residence in Paris. I hope that by this time the disturbances of which I was a witness have ended in the establishment of an equal and mild government, and that you are enjoying the fruits of it in health and tranquility at Passy.
I saw Dr. Franklin on my way to this place. He had for some days been free from pain, but was in his bed, from which he seldom rises. He is much emaciated, but in good spirits, and listened with all the glow of a tender interest to the details I gave him of your revolution, of the health of yourself and family, of Madame Helvetius and his other friends. Permit me to join them with you in the tribute of my thanks, to assure Mrs. Grand, your son and daughter of my sincere respects, and in conveying the same to Madame Helvetius your neighbor to pray you to add that not writing French, and she not reading English, I must avail myself of your friendship to convey to her my Adieux. Not returning myself, I know not what I shall be able to do in her commission for the bird. That of your son relative to his interests in our funds shall be punctually attended to as soon as I have got over the hurry which my arrival here places me in. I have the honor to be with great & sincere esteem Dear Sir Your most obedient & most humble servt,

Th: Jefferson

